internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp plr-131639-02 date date legend distributing controlled controlled sub fsub fsub fsub fsub fsub fsub fsub business y business z investor date a date b date c date d date e date f date g date h date i date j date k date l year a b c d e f g h i dear this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed and partially completed transaction the transaction the information submitted in that request and in subsequent correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of these facts or representations but such verification may be required as part of the audit process summary of facts publicly traded distributing is a domestic_corporation and the common parent of an affiliated_group that files a consolidated federal_income_tax return distributing directly conducts business y and has a single class of common_stock outstanding controlled conducts business z controlled has outstanding class c voting common_stock controlled class c common and series a voting preferred_stock controlled series a preferred distributing wholly owns the controlled class c common and investor wholly owns the controlled series a preferred controlled wholly owns fsub and controlled sub controlled sub is indebted to distributing for a dollars the loan distributing also wholly owns fsub and fsub fsub wholly owns fsub and fsub controlled sub wholly owns fsub and fsub wholly owns fsub fsub fsub fsub and fsub have each elected the elections to be treated as an entity disregarded from its owner pursuant to sec_301_7701-3 of the federal_income_tax regulations the regulations each fsub is a foreign_entity on date a distributing transferred certain business z assets including the stock of controlled sub to controlled in exchange for controlled preferred_stock which represented all of the then outstanding controlled stock the date a asset transfer on date b date c and date d respectively distributing transferred the stock of fsub b dollars and c to controlled collectively the date b-d transfer before the date a asset transfer and beginning in year distributing directly conducted the business z operations now conducted by controlled since the date a asset transfer controlled has directly and continuously conducted these business z operations on date e when distributing wholly owned controlled distributing exchanged the controlled preferred_stock that it received in the date a asset transfer for shares of controlled class c common the exchange on date f controlled issued controlled series a preferred to investor representing approximately d percent of the outstanding controlled stock in exchange for a dollars each share of the controlled series a preferred is convertible into controlled class a voting common_stock controlled class a common on a one-to- one basis the only debt that will exist between distributing and controlled following the distribution as defined below will be debt that arises in the ordinary course of business including from the license of controlled’s e to distributing from the provision of certain facilities and services by distributing to controlled on an arm’s length basis and for a limited transition_period and in connection with controlled’s obligation to reimburse distributing for expenditures made by distributing under or in connection with f financial information has been submitted indicating that distributing’s business y and controlled’s business z each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years to avoid certain operational and managerial problems created by operating business y and business z within the same affiliated_group and to ease certain concerns of the clientele of business z regarding this affiliation management decided on date g to fully separate business y and business z by undertaking the distribution before the distribution management also restructured and intends to further restructure distributing’s operations as described more fully below the transaction to accomplish the separation of business y from business z distributing has proposed and partially undertaken the following series of transactions on date h i controlled sub formed fsub the fsub formation ii fsub sold certain rights to existing technology and other intangible_property relating to business z to fsub the fsub sale iii distributing and fsub agreed that fsub would pay part of the costs of developing future intellectual_property relating to business z in exchange for ownership of certain rights relating to that intellectual_property the distributing fsub arrangement on date i iv fsub formed fsub the fsub formation two business z employees were transferred from fsub to fsub and fsub sold two computers to fsub for their net_book_value the fsub sale on date j v distributing undertook a reverse split of its common_stock the distributing split in which one new share of distributing common_stock was issued for each g shares of distributing common_stock prior to date k vi controlled may issue shares of controlled series a preferred to one or more additional third-party investors vii distributing will contribute h dollars of the principal_amount of the loan through controlled to controlled sub the contribution as a result of the contribution controlled sub will be relieved of part of its obligation as obligor on the loan the partial forgiveness viii controlled may undertake a stock split or reverse_stock_split of its stock if consummated the controlled split ix all of the outstanding controlled series a preferred shares will convert to shares of controlled class a common the conversion x the controlled class c common held by distributing will convert into either controlled class a common or controlled class b common the controlled class a common and the controlled class c common have equal economic and voting rights however the controlled class c common differs from the controlled class a common in two respects first it can only be issued to distributing second distributing can convert the controlled class c common into either controlled class a common or controlled class b common under controlled’s certificate of incorporation the controlled class b common is entitled to of the total combined voting power of controlled before the distribution distributing will convert its controlled class c common into controlled class b common only if its voting interest in controlled declines below the required amount needed to satisfy the control requirement of sec_368 otherwise distributing will convert its controlled class c common into controlled class a common xi fsub and fsub will a transfer certain employees and b sell any related minor business_assets to new subsidiaries owned by controlled or by fsub the fsub asset sale and the fsub asset sale on date k xii distributing will distribute all of its controlled stock pro_rata to the distributing shareholders the distribution by date l xiii controlled sub will repay the i dollar balance of the loan in connection with the transaction distributing and controlled have entered into or will enter into a general assignment and assumption_agreement a master technology ownership and license agreement a master patent ownership and license agreement a master trademark ownership and license agreement a tax_sharing_agreement an employee matters agreement a master confidential disclosure agreement an indemnification and insurance matters agreement a software license agreement and certain agreements relating to shared services and facilities as described above collectively the ancillary agreements contribution and distribution representations the taxpayer has made the following representations regarding the contribution and the distribution a no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation b the five years of financial information submitted on behalf of the businesses conducted by distributing and controlled represents the present operations of each of these businesses and there have been no substantial operational changes to these businesses since the date of the last submitted financial statements c immediately after the distribution the gross assets of the businesses actively conducted as defined in sec_355 by each of distributing and controlled will have a fair_market_value equal to at least five percent of the total fair_market_value of the corporation’s gross assets d except for certain services and facilities provided by distributing to controlled on an arm’s length basis and for a limited transition_period after the distribution distributing and controlled will each continue the active_conduct of its respective business independently and with its own employees e the distribution is being carried out to eliminate certain operational and managerial problems that exist due to operating business y and business z within the same affiliated_group and to ease certain concerns of the clientele of business z regarding this affiliation the distribution is motivated in whole or substantial part by these corporate business purposes f management of distributing to its best knowledge is not aware of any plan or intention on the part of any shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the distribution g there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 h there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the distribution except in the ordinary course of business i the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject any liabilities of distributing assumed within the meaning of sec_357 by controlled will have been incurred in the ordinary course of business and will be associated with the assets being transferred j no investment_credit has been or will be claimed under sec_46 for any property transferred k no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution except for any debt that may arise in the ordinary course of business including from the license of controlled’s e to distributing from the provision of certain facilities and services by distributing to controlled on an arm’s length basis and for a limited transition_period or in connection with controlled’s obligation to reimburse distributing for expenditures made by distributing under or in connection with f none of this debt will constitute stock_or_securities for purposes of sec_355 l immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account distributing may have in controlled stock will be included in income immediately before the distribution to the extent required by applicable regulations see sec_1_1502-19 m payments made in connection with all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length n no two parties to the transaction are investment companies as defined in sec_368 and iv o the distribution is not part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of either distributing or controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled within the meaning of sec_355 p for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution q for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution r neither distributing nor controlled will have been a united_states_real_property_holding_corporation as defined in sec_897 at any time during the five-year period ending on the date of the distribution neither distributing nor controlled will be a united_states_real_property_holding_corporation immediately after the distribution to the best knowledge of distributing no foreign_person owns five percent or more of distributing’s stock and no such person will own five percent or more of distributing’s stock after the distribution other representations s no gain_or_loss was recognized by any party in the exchange t there is no plan intention or formal or informal understanding to change the capital structure of controlled following the transaction contribution and distribution rulings based solely on the information submitted and the representations made we rule as follows regarding the contribution and the distribution the contribution followed by the distribution will be a reorganization under sec_368 distributing and controlled will each be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_361 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of each asset received by controlled in the contribution will equal the basis of that asset in the hands of distributing immediately before its transfer sec_362 the holding_period of each asset received by controlled in the contribution will include the period during which distributing held that asset sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the distributing shareholders on their receipt of controlled stock in the distribution sec_355 the aggregate basis of the controlled stock and the distributing stock in the hands of each distributing shareholder after the distribution will equal the shareholder’s basis in the distributing stock immediately before the distribution allocated between the controlled stock and the distributing stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 and b the holding_period of the controlled stock received by each distributing shareholder will include the holding_period of the distributing stock on which the distribution is made provided such stock is held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits will be made between distributing and controlled under sec_1_312-10 caveats no opinion is expressed about the tax treatment of the transaction or of any other events described above under any other provision of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transaction or of any other event described above that are not specifically covered by the above rulings in particular no opinion is expressed about the federal_income_tax consequences of the elections the date a asset transfer the date b-d transfer the exchange the fsub formation the fsub sale the distributing fsub arrangement the fsub formation the fsub sale the partial forgiveness the distributing split the controlled split if consummated the conversion the fsub asset sale the fsub asset sale or the ancillary agreements procedural statements this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer affected by the transaction should attach a copy of this ruling letter to the taxpayer’s federal_income_tax return for the taxable_year in which the transaction is completed pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely richard k passales senior counsel branch office of associate chief_counsel corporate
